Citation Nr: 0827831	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1954 to February 1965, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to have been present 
during service, was not manifested within one year of 
separation from service, and is unrelated to a disease, 
injury, or event of service origin.  

2.  Tinnitus was not shown to have been present during 
service, and is unrelated to a disease, injury, or event of 
service origin.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  This notice is only required to be given 
in sufficient time to enable a claimant to submit relevant 
evidence.  The notice may be generic without identifying 
evidence specific to the individual claim, although it must 
be tailored to the nature of the claim.  It does not extend 
throughout the claim process.  Wilson v. Mansifeld, 506 F.3d 
1055, 1059-60 (Fed. Cir. 2007). 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in June 2004.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2008.  

Because the claims for service connection are denied, there 
is no possibility that downstream rating or effective date 
issues will be raised.  So, there is no prejudice to the 
veteran in this regard.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing before the BVA in April 2008.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  

Additionally, the RO attempted to obtain records of recent 
audiometric testing by Beltone but was informed that the 
Beltone organization which was contacted had no records of 
the veteran but it was possible that another Beltone unit 
that was in the area might have records; however, they were 
"now call[ed] something different."  A phone number of that 
other possible Beltone unit was provided.  

Thereafter, the RO wrote the veteran in April 2006 and 
informed him of the response that had been received.  The RO 
indicated that if he felt that the other Beltone unit or new 
organization might have his records, he was to complete and 
return an enclosed authorization form.  However, the veteran 
never responded and the Board notes that the letter sent to 
him was not returned as undeliverable, even though subsequent 
correspondence from the veteran contains an address different 
from the one to which the April 2006 RO letter was sent.  
Moreover, based on the veteran's testimony it appears that 
the records of Beltone are no longer in existence, having 
been destroyed after six months.  See hearing transcript at 
10.  Also, following the April 2008 travel Board hearing the 
record was kept open for 60 days to afford the veteran the 
opportunity to obtain a favorable private medical opinion.  
However, no additional evidence was submitted in that time 
frame.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

VA conducted the necessary medical inquiry in March 2008 in 
an effort to substantiate the claim for service connection 
for bilateral hearing loss and tinnitus.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

I. Background

The veteran's service personnel records show that for much of 
his military service he was a field radio operator or radio 
supervisor. 

The service treatment records show that at the December 1953 
service enlistment examination, as well as on examinations in 
September 1957, March 1964, and service discharge in February 
1965 the veteran's hearing of the whispered and spoken voice 
was 15/15 in each ear.  He was not afforded audiometric 
testing.  The service treatment records are negative for 
signs, symptoms, complaint, history or treatment for hearing 
loss or tinnitus.  

Postservice private clinical records are also negative for 
signs, symptoms, complaint, history or treatment for hearing 
loss or tinnitus, as are VA outpatient treatment records 
except for an August 2004 record which notes that the veteran 
wished to be evaluated for a possible hearing loss.  

The veteran underwent a VA audiology evaluation in March 2008 
(the report of which was submitted into evidence, together 
with a waiver of initial RO consideration, at the April 2008 
travel Board hearing).  On that examination he related his 
inservice history of noise exposure and a history of head 
trauma during service in 1954.  He had had diabetes and 
hypertension since 1986.  He complained of constant bilateral 
tinnitus.  

On audiometric testing his thresholds levels, in decibels, at 
the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
15
20
25
35
55
Left Ear
20
25
40
50
55

This speech discrimination ability was 100 percent in the 
right ear and 96 percent in the left ear.  The diagnosis was 
a bilateral sensorineural hearing loss

It was noted that the veteran's private records were not 
available but that his service treatment records and VA 
records were reviewed.  The examiner stated that the 
veteran's bilateral hearing loss was less likely as not, 
i.e., less than 50 percent probability, caused by or a result 
of military service and that the veteran's bilateral tinnitus 
was not cause by or a result of his military service.  In 
explaining the rationale, it was noted that at enlistment and 
separation whispered voice testing had been 15/15, 
bilaterally.  Whispered voices tests were insensitive to high 
frequency type hearing loss, the type most commonly caused by 
noise exposure, and were not reliable evidence of normal 
hearing or of hearing impairment.  The veteran now had a 
moderate high frequency hearing loss that had remained 
relatively the same since VA testing from 2004 to the 
present.  As to tinnitus, which the veteran reported on the 
current examination as starting after military service, it 
was noted that after military service he had worked around 
tractors without hearing protection.  

At the April 2008 travel Board hearing the veteran testified 
that he had not been exposed to loud noises in his preservice 
occupation in the restaurant business.  Transcript at 4.  
During service he had initially been a radio operator with a 
field artillery group and was later transferred overseas to 
be with a tank battalion and even later he was assigned to 
another field artillery group.  Transcript at 5.  Eventually, 
he was also transferred to the message center of an infantry 
regiment.  While with the infantry regiment he had to qualify 
in the use of firearms every year and at those tests he was 
not afforded the benefit of hearing protection.  The service 
representative noted that the additional evidence being 
submitted pertained to the decibels levels of noise exposure 
from helicopters, tanks, and gun fire during service.  The 
veteran testified that at service discharge he had not been 
given whispered voice or coin click testing of his hearing 
acuity.  Transcript at 6.  After service he had worked as a 
line cook and been promoted to a manager and eventually a 
chef.  Also, for the last 20 years he had been a grove owner, 
working with tractors and being exposed to the normal noise 
of a tractor.  He had noted his hearing loss right after 
military service but he had thought that it was due to his 
age.  He had not complained of hearing loss or tinnitus 
during service but he had had a ringing in his ears during 
service, although he had just accepted it as being normal.  
Transcript at 7.  

The veteran further testified that VA now provided him with 
hearing aids and treated him for his hearing loss and 
tinnitus.  During service the ringing in his ears was at a 
low level but was constant.  Transcript at 8.  He had noticed 
a hearing loss during service because he sometimes had to ask 
people to repeat what they were saying or get closer to them 
when they spoke.  In the immediate postservice years he had 
not sought treatment because he thought his problems were due 
to aging.  He had been offered a free hearing test about a 
year prior to having his first VA evaluation in about 
September 2004.  Transcript at 9, 10.  After taking the free 
hearing test he had been told he had a hearing loss and could 
purchase hearing aids.  When he subsequently inquired about 
their records, he was told that they only kept records for 
six months, after which the records were destroyed because, 
basically, they were only attempting to sell hearing aids.  
He had not purchased hearing aids and they didn't keep his 
records.  Thus, all of his relevant records were maintained 
by VA.  Transcript at 10.  

The veteran also testified that no VA personnel had offered 
an opinion as to whether his hearing loss or tinnitus were 
related inservice noise exposure.  The veteran's service 
representative stated that while the veteran had had a recent 
VA examination, he had not yet had the opportunity to seek 
out a private opinion.  The veteran testified that he had not 
planned on seeking a private medical opinion because he 
received all of his treatment thru VA.  Transcript at 11.  
However, if that were available, he would try to obtain such 
an opinion.  Based on this testimony, it was agreed that the 
record would be held open for 60 days for the veteran to 
obtain such an opinion from either a source outside VA or 
from a source inside VA, if he could obtain one.  Also, it 
was noted that the opinion rendered by the March 2008 VA 
examiner was negative and did not support his claims.  
Transcript at 12.  The veteran indicated that he had been 
informed (apparently by VA sources) that his military service 
may have been a contributory factor in the development of his 
hearing loss.  Transcript at 13.  

Also submitted into evidence at the travel Board hearing, 
together with a waiver of initial RO consideration, was 
information obtained from the Internet indicating the 
decibels levels upon exposure to the firing of a number of 
weapons as well as information indicating that hearing loss 
was the primary disability incurred by American troops in the 
war on terror.  




II. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hearing loss of the 
sensorineural type, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



III. Analysis

The Board finds that the veteran did not serve in combat and, 
so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are not applicable.  Nevertheless, based on the 
statement of the veteran and his service personnel records 
which indicate that his duties mostly likely exposed him to 
circumstances in which he would be exposed to loud noise, the 
Board concedes for purposes of this decision that the veteran 
was exposed to loud noises during service.  

Bilateral Hearing Loss

"Conductive hearing loss is caused by problems in the 
external or middle ear, which often include ear infections or 
obstructions such as earwax.  The Merck Manual § 8 at 781-83 
(18th ed.2006) (hereinafter "Merck Manual")."  Boggs. v. 
Peake, 520 F.3d 1330, 1332 (Fed Cir. 2008).  "Unlike 
conductive hearing loss, which results from a problem in the 
middle or outer ear, sensorineural hearing loss results from 
lesions of the inner ear or auditory nerve.  Merck Manual at 
781.  In addition, whereas conductive hearing loss is often 
caused by ear infections or obstructions, sensorineural 
hearing loss is often caused by acoustic trauma or repeated 
exposure to loud noise.  Id. at 782-83."  Boggs v. Peake, 
520 F.3d 1330, 1332 (Fed Cir. 2008). 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service.  38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service even 
when there were no audiometric scores reported at separation 
from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
Hensley, 5 Vet. App. at 159-60. 

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.385.  The earliest 
contemporary evidence suggesting that the veteran had a 
hearing loss does not antedate at least 2004, decades after 
service.  A sensorineural hearing loss, meeting the standard 
of hearing loss under 38 C.F.R. § 3.385, was first 
demonstrated many years after service and well beyond the 
one-year presumptive period following separation from service 
in 1965 for the manifestation of sensorineural hearing loss 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Also, the absence of documented complaints of hearing loss 
from 1965 to until many years after service weighs against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 - 37 (Fed. Cir. 
2006) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints, 
inconsistencies in assertions as to an inservice injury or 
disease, and possible intervening causation).  

As for service connection based on the diagnosis of bilateral 
hearing loss after service under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current hearing loss and an 
established injury or event in service, in this case, noise 
exposure during service, competent medical evidence is 
required to substantiate the claim. 

Here, there is no such competent medical evidence.  Rather, 
the only competent medical evidence is that of the VA 
examiner in 2008 which was negative.  Also, the veteran's 
history that he noted a hearing loss during service is not 
corroborated by the evidence.  Although audiometric testing 
was not done at service discharge, his hearing of the 
whispered voice was normal and even though the evidence 
indicates that this is an imperfect method of testing of 
hearing acuity, the evidence overall contains no suggestion 
of a hearing loss until recent years, other than the 
veteran's uncorroborated testimony.  While his current 
hearing loss is consistent with an etiology of acoustic 
trauma, he was exposed to acoustic trauma during and after 
military service and the recent VA examiner apparently felt 
that the more recent acoustic trauma was more likely to be 
the cause of the veteran's current sensorineural hearing 
loss.  Since this is the only medical opinion of record 
regarding the etiology of the veteran's hearing loss, the 
Board finds that the medical evidence is against the claim 
for service connection for hearing loss.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hearing loss had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Tinnitus

The service medical records contain no complaint, finding, or 
history of tinnitus. 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Following service discharge, 
tinnitus was first documented in 2008, decades after service.  
And continuity of symptomatology under 38 C.F.R. § 3.303(b) 
does not apply as tinnitus because although he testified that 
he had tinnitus during service, on VA examination in 2008 he 
reported that it began after military service.  Moreover, the 
opinion of the 2008 VA examiner suggests that it was not 
related by any temporal or causal connection to inservice 
acoustic trauma.  

As for service connection based on documentation of tinnitus 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
tinnitus and an established injury or event in service, in 
this case, noise exposure during service, competent medical 
evidence is required to substantiate the claim.   Here, there 
is no such competent medical evidence.  Rather, the only 
competent medical evidence is that of the VA examiner in 2008 
which was negative.  Consequently, since this is the only 
medical opinion of record regarding the etiology of the 
veteran's tinnitus, the Board finds that the medical evidence 
is against the claim for service connection for tinnitus.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's tinnitus had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

This being the case, the both claims must be denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


